                              Case 20-13005-CSS                      Doc 1        Filed 11/23/20            Page 1 of 19



 Fill in this information to identify the case:

 United States Bankruptcy Court for the:


                            District of Delaware
                                      (State)
 Case number (If known):                                    Chapter 11                                                               Check if this is
                                                                                                                                        an amended
                                                                                                                                        filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1. Debtor’s name                           Northwest Hardwoods, Inc.


 2. All other names debtor used in
                                            See Schedule 1
    the last 8 years
                                            _______________________________________________________________________________
     Include any assumed names, trade       _______________________________________________________________________________
     names, and doing business as           _______________________________________________________________________________
     names                                  _______________________________________________________________________________



 3. Debtor’s federal Employer
    Identification Number (EIN)                 4 5 – 2 0 6 5 4 0 1



 4. Debtor’s address                        Principal place of business                                    Mailing address, if different from principal place
                                                                                                           of business

                                                1313        Broadway                               _
                                            Number          Street                                         Number      Street


                                                Suite 300                                          _
                                                                                                           P.O. Box

                                            Tacoma                            WA        98402___
                                            City                              State     ZIP Code           City                        State        ZIP Code

                                                                                                           Location of principal assets, if different from
                                                                                                           principal place of business
                                                Pierce County                                      _
                                            County
                                                                                                           Number      Street




                                                                                                           City                        State        ZIP Code




 5. Debtor’s website (URL)                      https://www.northwesthardwoods.com




Official Form 201
27375638.1                                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 1
                                 Case 20-13005-CSS                   Doc 1      Filed 11/23/20              Page 2 of 19

Debtor          Northwest Hardwoods, Inc.                                  _                    Case number (if known)
                Name



                                             ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
  6. Type of debtor
                                             ☐ Partnership (excluding LLP)
                                             ☐ Other. Specify:

                                             A. Check one:
  7. Describe debtor’s business
                                             ☐   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             ☐   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             ☐   Railroad (as defined in 11 U.S.C. § 101(44))
                                             ☐   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             ☐   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             ☐   Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             ☒   None of the above


                                             B. Check all that apply:

                                             ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)
                                             ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                             ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                             C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                  3 2 1 1

                                             Check one:
  8. Under which chapter of the
     Bankruptcy Code is the debtor           ☐ Chapter 7
     filing?
                                             ☐ Chapter 9
                                             ☒ Chapter 11. Check all that apply:
         A debtor who is a “small
         business debtor” must check the                     ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
         first sub- box. A debtor as                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
         defined in § 1182(1) who elects                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
         to proceed under subchapter V                           recent balance sheet, statement of operations, cash-flow statement, and federal
         of chapter 11 (whether or not the                       income tax return or if any of these documents do not exist, follow the procedure in
         debtor is a “small business                             11 U.S.C. § 1116(1)(B).
         debtor”) must check the second                      ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
         sub-box.
                                                                 noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                 less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                                 Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                 statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                                 § 1116(1)(B).
                                                             ☒ A plan is being filed with this petition.
                                                             ☒ Acceptances of the plan were solicited prepetition from one or more classes of
                                                                 creditors, in accordance with 11 U.S.C. § 1126(b).
                                                             ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                 Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                 Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                 for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                             ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                 12b-2.

                                             ☐ Chapter 12




27375638.1
                                  Case 20-13005-CSS                     Doc 1       Filed 11/23/20              Page 3 of 19

Debtor           Northwest Hardwoods, Inc.                                     _                    Case number (if known)
                 Name


  9. Were prior bankruptcy cases             ☒ No
     filed by or against the debtor
     within the last 8 years?                ☐ Yes.       District                           When                      _ Case number
                                                                                                     MM / DD / YYYY
         If more than 2 cases, attach a
                                                          District                           When                      _ Case number
         separate list.
                                                                                                     MM / DD / YYYY


  10. Are any bankruptcy cases            ☐ No
      pending or being filed by a
      business partner or an affiliate of ☒ Yes. Debtor See Schedule 2                                                   Relationship   Affiliates
      the debtor?
                                             District   Delaware                                                         When                 11 / 23/ 2020
         List all cases. If more than 1,                                                                                                     MM / DD / YYYY
         attach a separate list.                          Case number, if known



  11. Why is the case filed in this          Check all that apply:
      district?
                                             ☒ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.

                                             ☒ A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

  12. Does the debtor own or have            ☒ No
      possession of any real property        ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      or personal property that needs
      immediate attention?                               Why does the property need immediate attention? (Check all that apply.)

                                                         ☐ It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                            What is the hazard?

                                                         ☐ It needs to be physically secured or protected from the weather.
                                                         ☐ It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                            attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                            assets or other options).

                                                         ☐ Other



                                                         Where is the property?
                                                                                    Number          Street

                                                                                                                                                               _

                                                                                                                                  _
                                                                                    City                                                State ZIP Code


                                                         Is the property insured?
                                                         ☐ No
                                                         ☐ Yes. Insurance agency           __________________________________________________________

                                                                     Contact name                                                                              _

                                                                     Phone




                Statistical and administrative information




27375638.1
                              Case 20-13005-CSS                   Doc 1            Filed 11/23/20             Page 4 of 19

Debtor       Northwest Hardwoods, Inc.                                     _                     Case number (if known)
             Name




13. Debtor’s estimation of                Check one:
    available funds
                                         ☒ Funds will be available for distribution to unsecured creditors.
                                         ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                         ☐   1-49                              ☒ 1,000-5,000                               ☐ 25,001-50,000
14. Estimated number of
                                         ☐   50-99                             ☐ 5,001-10,000                              ☐ 50,001-100,000
    creditors
    (On a consolidated                   ☐   100-199                           ☐ 10,001-25,000                             ☐ More than 100,000
    basis)                               ☐   200-999

                                         ☐   $0-$50,000                        ☐   $1,000,001-$10 million                  ☐ $500,000,001-$1 billion
15. Estimated assets                     ☐   $50,001-$100,000                  ☐   $10,000,001-$50 million                 ☐ $1,000,000,001-$10 billion
    (On a consolidated                   ☐   $100,001-$500,000                 ☐   $50,000,001-$100 million                ☐ $10,000,000,001-$50 billion
    basis)
                                         ☐   $500,001-$1 million               ☒   $100,000,001-$500 million               ☐ More than $50 billion



                                         ☐   $0-$50,000                        ☐   $1,000,001-$10 million                  ☐ $500,000,001-$1 billion
16. Estimated liabilities
                                         ☐   $50,001-$100,000                  ☐   $10,000,001-$50 million                 ☐ $1,000,000,001-$10 billion
    (On a consolidated
    basis)                               ☐   $100,001-$500,000                 ☐   $50,000,001-$100 million                ☐ $10,000,000,001-$50 billion
                                         ☐   $500,001-$1 million               ☒   $100,000,001-$500 million               ☐ More than $50 billion




             Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
             $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of              The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of
                                              petition.
    debtor

                                              I have been authorized to file this petition on behalf of the debtor.

                                              I have examined the information in this petition and have a reasonable belief that the information is true and
                                              correct.


                                          I declare under penalty of perjury that the foregoing is true and correct.

                                             Executed on    11 / 23/ 2020
                                                           MM / DD / YYYY


                                           /s/ Nathan Jeppson                                                 Nathan Jeppson
                                             Signature of authorized representative of debtor               Printed name


                                             Title Chairman, President, and CEO




27375638.1
                              Case 20-13005-CSS                     Doc 1      Filed 11/23/20       Page 5 of 19

Debtor       Northwest Hardwoods, Inc.                                    _             Case number (if known)
             Name




  18. Signature of attorney
                                         /s/ Sean M. Beach________________________                  Date        11 / 23 / 2020
                                            Signature of attorney for debtor                                     MM     / DD / YYYY



                                            Sean M. Beach                                                                             _
                                           Printed name

                                            Young Conaway Stargatt & Taylor, LLP                                                      _
                                           Firm name

                                            Rodney Square, 1000 North King Street                                                     _
                                           Number          Street
                                           Wilmington                                                      DE              19801
                                           City                                                         State            ZIP Code

                                           302-571-6600                                                  sbeach@ycst.com              _
                                           Contact phone                                                Email address



                                           4070                                                          DE
                                           Bar number                                                   State




27375638.1
                  Case 20-13005-CSS            Doc 1    Filed 11/23/20     Page 6 of 19



                                                 Schedule 1

                        All Other Names Used by the Debtors in the Last 8 Years
                      Former Name                             Relevant Debtor
                                                      Hardwoods Intermediate Holdings II, Inc.
               AIP/Hardwoods Funding Inc.
                                                   (prior name of Hardwoods Intermediate I, Inc.)
                                                       Hardwoods Intermediate Holdings II, Inc.
              AIP/Hardwoods Holdings, Inc.
                                                                    (prior name)
                                                              Northwest Hardwoods, Inc.
                 Eastern Hardwoods, LLC
                                                                  (merged together)
                                                              Northwest Hardwoods, Inc.
             Fitzgerald Lumber & Log Co, Inc.
                                                                  (assets transferred)
                                                      Hardwoods Intermediate Holdings II, Inc.
               Hardwoods Acquisition, Inc.
                                                    (merged with Hardwoods Intermediate I, Inc.)
                                                       Hardwoods Intermediate Holdings II, Inc.
              Hardwoods Intermediate I, Inc.
                                                                 (merged together)
                                                              Northwest Hardwoods, Inc.
             Inter-Continental Hardwoods, LLC
                                                                  (assets transferred)
                                                              Northwest Hardwoods, Inc.
                        ITL, LLC
                                                                  (assets transferred)
                                                              Northwest Hardwoods, Inc.
                NWH Escrow Corporation
                                                                  (merged together)
                                                              Northwest Hardwoods, Inc.
                 Washington Alder, LLC
                                                                  (merged together)




27375638.1
                           Case 20-13005-CSS            Doc 1      Filed 11/23/20        Page 7 of 19



                                                           Schedule 2

                          Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

                  On the date hereof, each of the affiliated entities listed below, including the debtor in this chapter 11
         case, filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code in the United
         States Bankruptcy Court for the District of Delaware (the “Court”). A motion will be filed with the Court
         requesting that the chapter 11 cases of the entities listed below be consolidated for procedural purposes
         only and jointly administered, pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure,
         under the case number assigned to the chapter 11 case of Northwest Hardwoods, Inc.

                         Debtor Name                         Case Number              Date Filed             District
             Hardwoods Holdings, Inc.                       20-_______ (__)        November 23, 2020         Delaware
             Hardwoods Intermediate Holdings II, Inc.       20-_______ (__)        November 23, 2020         Delaware
             Northwest Hardwoods, Inc.                      20-_______ (__)        November 23, 2020         Delaware




27375638.1
                    Case 20-13005-CSS             Doc 1       Filed 11/23/20        Page 8 of 19




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


                                                                )
    In re:                                                      )   Chapter 11
                                                                )
    NORTHWEST HARDWOODS, INC., et al.,1                         )   Case No. 20-[____] (___)
                                                                )
                                                 Debtors.       )   (Joint Administration Requested)
                                                                )

                  CONSOLIDATED CORPORATE OWNERSHIP STATEMENT
                  AND LIST OF EQUITY INTEREST HOLDERS PURSUANT TO
                    BANKRUPTCY RULES 1007(a)(1), 1007(a)(3), AND 7007.1

             Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

Procedure, the above-captioned debtors and debtors in possession (each, a “Debtor” and

collectively, the “Debtors”) hereby state as follows:

             1.     Debtor Hardwoods Holdings, Inc. (“HHI”) is the indirect or direct parent of each
                    other Debtor.

             2.     Debtor Hardwoods Intermediate Holdings II, Inc. (“NWH Intermediate”) is 100%
                    owned by HHI.

             3.     Debtor Northwest Hardwoods, Inc. is 100% owned by NWH Intermediate.

             4.     A list of HHI’s equity interest holders, their addresses, and the nature of their equity
                    interests is attached hereto as Exhibit A.




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
      Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
      Broadway, Suite 300, Tacoma, WA 98402.
                   Case 20-13005-CSS              Doc 1       Filed 11/23/20        Page 9 of 19




                                                    EXHIBIT A

                          Equity Interest Holders in Hardwoods Holdings, Inc.

                                                                                Nature of               Ownership
            Holder                               Address
                                                                              Equity Interests          Percentage
    Affiliates of Littlejohn
                                                      -                        Common Stock               84.4%2
          & Co. LLC
     Forest Field Limited                             -                        Common Stock                9.7%
     Current and Former
                                                      -                        Common Stock               5.9%3
    Directors and Officers




2
      These equity interests are held across five (5) separate funds managed by Littlejohn & Co. LLC.
3
      These equity interests are held by twenty-three (23) different individuals or estates, none of whom hold five
      percent (5%) or more of the total outstanding equity interests.
                                    Case 20-13005-CSS                        Doc 1         Filed 11/23/20                   Page 10 of 19

Fill in this information to identify the case:
Debtor name             Northwest Hardwoods, Inc.
                                                                                                                                                             Check if this is an
United States Bankruptcy Court for the:          DISTRICT OF DELAWARE

Case number (if known):                                                                                                                                          amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
Insiders on a Consolidated Basis                                                                                                                                                           12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not
include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured
claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.


Name of creditor and complete     Name, telephone number and email address of      Nature of claim           Indicate if     Amount of claim
mailing address, including zip    creditor contact                                 (for example, trade        claim is       If the claim is fully unsecured, fill in only unsecured claim amount. If
code                                                                               debts, bank loans,       contingent,      claim is partially secured, fill in total claim amount and deduction for
                                                                                   professional services,   unliquidated,    value of collateral or setoff to calculate unsecured claim.
                                                                                   and government           or disputed      Total claim, if partially    Deduction for value of       Unsecured
                                                                                   contracts)                                secured                      collateral or setoff         claim

Keystone Transportation           J Chap Petersen                                  Promissory Note                                                  $0                           $0     $2,432,500.00
Solutions                         (703) 277-9704
C/O Chap Petersen &               (703) 591-9285 (Fax)
Associates Plc Trust              jcp@petersentfirm.com
Account
3970 Chain Bridge Road
Fairfax, VA 22030 United
States
Superior Hardwoods of Ohio        Adam Conway                                      Trade Debt                                                       $0                           $0     $2,175,889.31
PO Box 606                        (740) 352-3130
Wellston, OH 45692 United         aconway@shlumber.com
States
PT Basirih Industrial             Dani Sjahalam                                    Trade Debt                                                       $0                           $0        $998,529.96
Jl. Telaga Baru Trisakti          (702) 498-4485
Banjarmasin 70245                 dsa64@aol.com
Indonesia
Weyerhaeuser – Logs               Michael Brady                                    Trade Debt                                                       $0                           $0        $511,541.24
PO Box 638                        mike.brady@weyerhaeuser.com
Longview, WA 98632 United (206) 539-4035
States
Dingess Lumber                    Johnny Gum                                       Trade Debt                                                       $0                           $0        $417,695.51
4220 Scenic Highway               (304) 872-1734
Summersville, WV 26651            jgum@wvwood.com
United States
Sitco LLC                         Michelle Madison                                 Trade Debt                                                       $0                           $0        $360,496.90
10492 Hwy 52 S                    (563) 557-8618
Dubuque, IA 52003-9723            SITCOLLC@GMAIL.COM
United States
Cornerstone Systems Inc.          Joseph Hulsey                                    Trade Debt                                                       $0                           $0        $213,917.00
3250 Players Club Pkwy            901-333-7125
Memphis, TN 38125-8844            jhulsey@cornerstone-systems.com
United States




                                                     List of Creditors Who Have the 30 Largest Unsecured Claims                                                                            page 1
                                    Case 20-13005-CSS                                    Doc 1              Filed 11/23/20                       Page 11 of 19


 Name of creditor and complete    Name, telephone number and email address of                     Nature of claim                  Indicate if    Amount of claim
 mailing address, including zip   creditor contact                                                (for example, trade               claim is      If the claim is fully unsecured, fill in only unsecured claim amount. If
 code                                                                                             debts, bank loans,              contingent,     claim is partially secured, fill in total claim amount and deduction for
                                                                                                  professional services,         unliquidated,    value of collateral or setoff to calculate unsecured claim.
                                                                                                  and government                  or disputed     Total claim, if partially    Deduction for value of       Unsecured
                                                                                                  contracts)                                      secured                      collateral or setoff         claim

 Laurel Creek Hardwoods           Sharon Glasscock                                                Trade Debt                                                             $0                           $0        $170,507.83
 PO Box 786                       (304) 846-6242
 Richwood, WV 26261               skglasscock@hotmail.com
 United States
 AFCO Credit Corp.                Stephen Lewis                                                   Trade Debt                                                             $0                           $0        $168,429.01
 1133 Avenue of the               (800) 288-6901
 Americas, Suite 2735-39          stephen.lewis@afco.com
 New York, NY 10036 United
 States
 Concannon Lumber Co              Bobby Hansen                                                    Trade Debt                                                             $0                           $0        $161,388.67
 1300 Lower Road, Bldg 806        (503) 231-8881
 Door 605                         Bobby.Hansen@Concannonlumber.com
 Linden, NJ 07036 United
 States
 Epicor Software Canada           Ryan Filek                                                      Trade Debt                                                             $0                           $0        $160,408.56
 Limited                          (250) 260-6474
 804 Las Cimas Parkway            rfilek@epicor.com
 Austin, TX 78746 United
 States
 Fanernyiy Zavod LLC              Pozdnyakov Sergey                                               Trade Debt                                                             $0                           $0        $157,886.83
 Revolyutsii Prospect, 29B,       +7 81733-3-50-65
 Office 302                       fanemy.zavod@yandex.ru
 Voronezh 394000 Russia
 FEA Subsidiary Inc               Greg Simon                                                      Trade Debt                                                             $0                           $0        $143,753.90
 5410 McConnell Avenue            (800) 822-8977
 Los Angeles, CA 90066            gsimon@feaco.com
 United States
 Blough Hardwoods Inc             Liz Blough                                                      Trade Debt                                                             $0                           $0        $139,855.13
 9975 W Clarksville Road          (616) 693-2174
 Clarksville, MI 48815-9604       lizblough@hotmail.com
 United States
 Transindo USA Inc                Samuel Suleiman                                                 Trade Debt                                                             $0                           $0        $138,416.40
 20265 Valley Blvd, Suite         (909) 444-0499
 B/C                              Samuel@Transindousa.com
 Walnut, CA 91789 United
 States
 Buskirk Lumber Co                Paul Kamps                                                      Trade Debt                                                             $0                           $0        $136,334.18
 319 Oak Street                   (616) 765-5103
 Freeport, MI 49325 United        paul@buskirklumber.com
 States
 Crest Transportation             Priscilla Zambrano                                              Trade Debt                                                             $0                           $0        $129,050.00
 Logistics LLC                    Phone # 541-973-2330
 7541 Crater Lake Hwy             Email priscilla@cresttransinc.com
 White City, OR 97503
 United States
 Post Hardwoods Inc               Robert Post                                                     Trade Debt                                                             $0                           $0        $125,864.50
 3544 38Th St                     (269) 751-2221
 Hamilton, MI 49419-9561          posthardwoods@gmail.com
 United States




Official form 204                                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                                                                   page 2
                                    Case 20-13005-CSS                                    Doc 1              Filed 11/23/20                       Page 12 of 19


 Name of creditor and complete    Name, telephone number and email address of                     Nature of claim                  Indicate if    Amount of claim
 mailing address, including zip   creditor contact                                                (for example, trade               claim is      If the claim is fully unsecured, fill in only unsecured claim amount. If
 code                                                                                             debts, bank loans,              contingent,     claim is partially secured, fill in total claim amount and deduction for
                                                                                                  professional services,         unliquidated,    value of collateral or setoff to calculate unsecured claim.
                                                                                                  and government                  or disputed     Total claim, if partially    Deduction for value of       Unsecured
                                                                                                  contracts)                                      secured                      collateral or setoff         claim

 Wagner Hardwoods LLC             Brian Sexton                                                    Trade Debt                                                             $0                           $0        $117,672.90
 PO Box 68                        (607) 594-3321
 Cayuta, NY 14824-0068            bsexton@wagnerlumber.com
 United States
 Maple Rapids Lumber Mill         Catherine Childers                                              Trade Debt                                                             $0                           $0        $116,636.36
 Inc                              (989) 682-4225
 6366 N Forest Hill Rd            cathy@maplerapidslumber.com
 Saint Johns, MI 48879-9731
 United States
 Meherrin River Forest            Sharon Sheldon                                                  Trade Debt                                                             $0                           $0        $116,591.49
 Products                         (434) 949-7707
 71 North Oak St                  sharon@meherrinriver.com
 Alberta, VA 23821 United
 States
 Besse Forest Products Inc        Dennis Gustafson                                                Trade Debt                                                             $0                           $0        $112,275.33
 933 N 8th St PO Box 352          (715) 532-6026
 Gladstone, MI 49837 United       dgustafson@bessegroup.com
 States
 Hardwoods Specialty              Dave Leonard                                                    Trade Debt                                                             $0                           $0        $109,910.72
 Products US LP                   (866) 255-5545
 845 Intermodal Drive Unit 3      dleonard@hardwoods-inc.com
 Brampton, ON L6T 0C6
 United States
 Oldcastle Apg, Inc               Mathew Bruce                                                    Trade Debt                                                             $0                           $0        $107,417.00
 3 Glenlake Pkwy 12Th Floor       (201) 610-6600
 Atlanta, GA 30328 United         Mathew.Bruce@oldcastle.com
 States
 FIA Timber Growth and            Brian Blankenship                                               Trade Debt                                                             $0                           $0        $107,342.00
 Value PA LLC                     (404) 261-9575
 15 Piedmont Center Suite         bblankenship@forestinvest.com
 1250
 Atlanta, GA 30305 United
 States
 Turman Sawmill Inc               Lee Dougherty                                                   Trade Debt                                                             $0                           $0        $103,785.89
 PO Box 475                       (276) 733-9333
 Hillsville, VA 24343 United      lee@theturmangroup.com
 States
 Crownover Lumber Co Inc          Brody Crownover                                                 Trade Debt                                                             $0                           $0        $103,431.36
 501 Fairview Avenue PO           (740) 596-5229
 Box 301                          brodycrownover@yahoo.com
 McArthur, OH 45651 United
 States
 Zurich North America             Chris Colwell                                                   Trade Debt                                                             $0                           $0        $101,808.00
 8734 Paysphere Circle            (312) 496-9358
 Chicago, IL 60674 United         chris.colwell@zurichna.com
 States




Official form 204                                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                                                                   page 3
                                    Case 20-13005-CSS                                    Doc 1              Filed 11/23/20                       Page 13 of 19


 Name of creditor and complete    Name, telephone number and email address of                     Nature of claim                  Indicate if    Amount of claim
 mailing address, including zip   creditor contact                                                (for example, trade               claim is      If the claim is fully unsecured, fill in only unsecured claim amount. If
 code                                                                                             debts, bank loans,              contingent,     claim is partially secured, fill in total claim amount and deduction for
                                                                                                  professional services,         unliquidated,    value of collateral or setoff to calculate unsecured claim.
                                                                                                  and government                  or disputed     Total claim, if partially    Deduction for value of       Unsecured
                                                                                                  contracts)                                      secured                      collateral or setoff         claim

 Syktyvkar Plywood Mill           Garbuzyuk V.M.                                                  Trade Debt                                                             $0                           $0         $99,755.83
 Limited                          +7 (8212) 29-37-73
 66 Ukhtinskoye Ave
 Syktyvkar Komi Republic
 167026 Russia
 XPO Logistics Drayage LLC        Larry Kuharevicz                                                Trade Debt                                                             $0                           $0         $97,750.00
 13777 Ballantyne Corporate       Phone 630-645-6530
 Pl                               Email Larry.Kuharevicz@xpo.com
 Charlotte, NC 28262 United
 States




Official form 204                                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                                                                   page 4
                                     Case 20-13005-CSS                              Doc 1         Filed 11/23/20                Page 14 of 19


Fill in this information to identify the case:


Debtor name           Northwest Hardwoods, Inc.


United States Bankruptcy Court for the:      DISTRICT OF DELAWARE


Case number (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                             amended filing




Official Form 202

Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the schedules of assets
and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents. This form must state the
individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                Declaration and signature



       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a representative
       of the debtor in this case.


       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration                        Consolidated Corporate Ownership Statement and List of Equity Interest Holders


       I declare under penalty of perjury that the foregoing is true and correct.


        Executed on            November 23, 2020                      X     /s/ Nathan Jeppson
                                                                          Signature of individual signing on behalf of debtor


                                                                           Nathan Jeppson
                                                                          Printed name


                                                                           Chairman, President, and CEO
                                                                          Position or relationship to debtor




Official Form 202                                               Declaration Under Penalty of Perjury for Non-Individual Debtors
DocuSign Envelope ID: B6FA3EC9-51AF-4BC8-984D-997C5782099E
                            Case 20-13005-CSS            Doc 1   Filed 11/23/20   Page 15 of 19




                                       UNANIMOUS WRITTEN CONSENT
                                                   OF
                                   THE BOARD OF DIRECTORS (the “BOARD”)
                                                   OF
                                NORTHWEST HARDWOODS, INC. (the “COMPANY”)


                                                       November 11, 2020

            VOLUNTARY PETITION UNDER THE PROVISIONS OF CHAPTER 11 OF TITLE 11
            OF THE UNITED STATES CODE

                    WHEREAS, the Company is the issuer under (i) that certain Indenture, dated as of
            July 18, 2014 (as amended, supplemented or otherwise modified, the “2014 Indenture”), among
            the Company, Hardwoods Intermediate Holdings II, Inc. (“Holdings”), the other Guarantors party
            thereto, and the Bank of New York Mellon, as Trustee and Notes Collateral Agent, pursuant to
            which the 7.500% Senior Secured Notes due 2021 (“2014 Notes”) are outstanding and (ii) that
            certain Indenture, dated as of February 20, 2015 (as amended, supplemented or otherwise
            modified, the “2015 Indenture”, and together with the 2014 Indenture, the “Indentures”), among
            the Company, Holdings, the other Guarantors party thereto, and the Bank of New York Mellon, as
            Trustee and Notes Collateral Agent, pursuant to which the 7.500% Senior Secured Notes due 2021
            (“2015 Notes” and together with the 2014 Notes, the “Notes”) are outstanding.

                   WHEREAS, the Company, Holdings, and Hardwoods Holdings, Inc. (collectively,
            the “Company Parties”) have engaged in discussions with an ad hoc group of holders of the Notes
            (the “AHG”) regarding a consensual restructuring of the Company Parties’ indebtedness
            (the “Restructuring”);

                    WHEREAS, on October 21, 2020, the Company Parties entered into a restructuring support
            agreement (the “RSA”) with (i) the AHG and (ii) certain equity holders of Hardwoods Holdings,
            Inc., which RSA outlines the terms of the Restructuring;

                   WHEREAS, the RSA contemplates that the Company Parties may file voluntary cases
            (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Bankruptcy Code in the
            United States Bankruptcy Court for the District of Delaware to effect the Restructuring through a
            prepackaged chapter 11 plan of reorganization in substantially the form attached hereto as
            Exhibit A (the “Plan”);

                  WHEREAS, the Plan is consistent in all material respects with the terms and conditions of
            the RSA and the term sheet attached as an exhibit thereto, as previously approved by the Board;

                    WHEREAS, the Restructuring contemplates, inter alia, that the Company will (i) enter into
            a term loan credit agreement (the “Exit Term Loan Credit Agreement”) pursuant to which the
            Company will become the borrower of an up to $110 million term loan, (ii) enter into an
            asset-based revolving credit agreement (the “Exit ABL Credit Agreement”) pursuant to which the
            lender parties thereto will provide the Company with an up to $100 million revolving credit facility
            (the “Exit ABL Facility”), and (iii) on or as soon as reasonably practicable after the occurrence of
            the effective date of the Plan, apply proceeds from the Exit ABL Facility, or cash on hand, to pay
DocuSign Envelope ID: B6FA3EC9-51AF-4BC8-984D-997C5782099E
                            Case 20-13005-CSS            Doc 1   Filed 11/23/20     Page 16 of 19




            down all outstanding amounts under that certain Asset-Based Revolving Credit Agreement, dated
            as of July 18, 2014, among the Company, Holdings, Bank of America, N.A., as administrative
            agent, and other lender parties thereto;

                    WHEREAS, the Company Parties desire, prior to the commencement of the Chapter 11
            Cases, to solicit votes on the Plan by sending each creditor and equity holder entitled to vote on
            the Plan: (i) a copy of the Plan, (ii) a disclosure statement with respect to the Plan, in substantially
            the form attached hereto as Exhibit B (the “Disclosure Statement”), and (iii) certain other related
            materials;

                    WHEREAS, the Board has had the opportunity to consult with the Company Parties’
            management and financial and legal advisors to fully consider each of the strategic alternatives
            available to the Company Parties, and to receive all information it deemed appropriate (including
            with respect to its fiduciary duties); and

                   WHEREAS, the members of the Board have made known to the Board their conflicts or
            potential conflicts of interest with respect to the matters being considered;

                     NOW THEREFORE BE IT:

                    RESOLVED THAT, in the judgment of the Board, it is desirable and in the best interests
            of the Company, its creditors, and other parties in interest, that the Company (i) commence
            solicitation of votes to accept the Plan from creditors and equity holders entitled to vote on the
            Plan, (ii) file or cause to be filed voluntary petitions for relief to commence the Chapter 11 Cases,
            and (iii) effect the Restructuring contemplated by the Plan and the RSA;

                    FURTHER RESOLVED THAT, the officers of the Company (each, an “Authorized
            Person”), acting alone or with one or more other Authorized Persons, with power of delegation,
            be, and they hereby are, authorized to (i) commence solicitation of votes to accept the Plan, (ii)
            execute and file on behalf of the Company all petitions, schedules, lists, and other motions, papers,
            or documents and any amendments thereto in connection with the Chapter 11 Cases and the Plan
            under the Bankruptcy Code, and (iii) take any and all action that such Authorized Person or
            Authorized Persons deem necessary or proper to obtain such relief, including, without limitation,
            any action necessary to maintain the ordinary course operation of the Company’s business pending
            the resolution of the Chapter 11 Cases.

            RETENTION OF PROFESSIONALS

                    FURTHER RESOLVED THAT, the Authorized Persons be, and they hereby are,
            authorized and directed to employ the law firm of Gibson, Dunn & Crutcher LLP as bankruptcy
            counsel to represent and assist the Company in carrying out its duties under the Bankruptcy Code,
            and to take any and all actions to advance the Company’s rights and obligations, including filing
            any pleadings; and in connection therewith, the Authorized Persons, with power of delegation, are
            hereby authorized and directed to execute appropriate retention agreements, pay appropriate
            retainers, and to cause to be filed an appropriate application for authority to retain the services of
            Gibson, Dunn & Crutcher LLP;
DocuSign Envelope ID: B6FA3EC9-51AF-4BC8-984D-997C5782099E
                            Case 20-13005-CSS            Doc 1   Filed 11/23/20   Page 17 of 19




                    FURTHER RESOLVED THAT, the Authorized Persons be, and they hereby are,
            authorized and directed to employ the law firm of Young Conaway Stargatt & Taylor, LLP as co-
            bankruptcy and local counsel to represent and assist the Company in carrying out its duties under
            the Bankruptcy Code, and to take any and all actions to advance the Company’s rights and
            obligations, including filing any pleadings; and in connection therewith, the Authorized Persons,
            with power of delegation, are hereby authorized and directed to execute appropriate retention
            agreements, pay appropriate retainers, and to cause to be filed an appropriate application for
            authority to retain the services of Young Conaway Stargatt & Taylor, LLP;

                    FURTHER RESOLVED THAT, the Authorized Persons be, and they hereby are,
            authorized and directed to employ the firm of Huron Consulting Services LLC as financial advisor
            to represent and assist the Company in carrying out its duties under the Bankruptcy Code, and to
            take any and all actions to advance the Company’s rights and obligations; and in connection
            therewith, the Authorized Persons, with power of delegation, are hereby authorized and directed
            to execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed
            appropriate applications for authority to retain the services of Huron Consulting Services LLC;

                    FURTHER RESOLVED THAT, the Authorized Persons be, and they hereby are,
            authorized and directed to employ the firm of Prime Clerk LLC as claims, noticing, balloting, and
            administrative agent to represent and assist the Company in carrying out its duties under the
            Bankruptcy Code, and to take any and all actions to advance the Company’s rights and obligations;
            and in connection therewith, the Authorized Persons, with power of delegation, are hereby
            authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and
            to cause to be filed appropriate applications for authority to retain the services of Prime Clerk LLC;

                   FURTHER RESOLVED THAT, the Authorized Persons be, and they hereby are,
            authorized and directed to retain such other professionals as they deem appropriate during the
            course of the Chapter 11 Cases;

            PLAN, DISCLOSURE STATEMENT, EXIT TERM LOAN CREDIT AGREEMENT AND
            EXIT ABL CREDIT AGREEMENT

                    FURTHER RESOLVED THAT, the Authorized Persons be, and they hereby are,
            authorized and directed to file the Plan and Disclosure Statement and all other papers or documents
            (including any amendments) related thereto and to take any and all actions that they deem
            necessary or appropriate to pursue confirmation and consummation of a plan of reorganization
            materially consistent with the Plan and the Restructuring;

                   FURTHER RESOLVED THAT, the Authorized Persons be, and they hereby are,
            authorized and directed to take or cause to be taken any and all such other and further action, and
            to negotiate, execute, acknowledge, deliver, or file any and all such agreements, certificates,
            instruments, collateral documents, mortgages, guaranties, notices and any and all other documents
            as each, in such Authorized Person’s discretion, may deem necessary or advisable in order to
            consummate the Plan and the Restructuring, including, without limitation, the Exit Term Loan
            Credit Agreement and the Exit ABL Credit Agreement (together, the “Exit Facility Credit
            Agreements”), and such agreements, certificates, instruments, collateral documents, mortgages,
DocuSign Envelope ID: B6FA3EC9-51AF-4BC8-984D-997C5782099E
                            Case 20-13005-CSS            Doc 1   Filed 11/23/20   Page 18 of 19




            guaranties, notices and any and all other documents as the Authorized Person may deem necessary
            or appropriate to facilitate the execution and delivery of the Exit Facility Credit Agreements;

            CASH COLLATERAL AGREEMENT

                    FURTHER RESOLVED THAT, in connection with the commencement of the Chapter 11
            Cases by the Company Parties, any Authorized Persons be, and hereby are, authorized,
            empowered, and directed to take any and all actions necessary in order to obtain court approval
            for the use of cash collateral and to negotiate, execute, and deliver any agreements for the use of
            cash collateral in connection with the Chapter 11 Cases, and to take such additional action and to
            execute and deliver each other agreement, instrument, or document, to be executed and delivered
            by or on behalf of the Company pursuant thereto or in connection therewith, all with such changes
            therein and additions thereto as any Authorized Persons approve, such approval to be conclusively
            evidenced by the taking of such action or by the execution and delivery thereof.

            GENERAL

                    FURTHER RESOLVED THAT, the Authorized Persons of the Company be, and each of
            them severally hereby is, authorized, empowered and directed, in the name and on behalf of the
            Company, to execute and deliver, or to cause to be executed and delivered, all such other
            agreements, instruments, certificates and documents, to do or cause to be done all such further acts
            and things, and to pay or cause to be paid all necessary fees and expenses (including, without
            limitation, legal, financial advisory and auditors’ fees and expenses), as they or any of them may
            deem necessary or advisable in connection with the transactions contemplated by the Agreement
            or to effectuate the purpose and intent of the foregoing resolutions, such approval to be
            conclusively evidenced by the taking of any such action or the execution and delivery of any such
            instrument by such officer; and

                    FURTHER RESOLVED THAT, any and all action heretofore taken by any officer or
            director of the Company in connection with the documents and transactions referred or
            contemplated by the foregoing resolutions are hereby ratified, approved and confirmed in all
            respects.



                                               [SIGNATURE PAGE FOLLOWS]
DocuSign Envelope ID: B6FA3EC9-51AF-4BC8-984D-997C5782099E
                            Case 20-13005-CSS            Doc 1   Filed 11/23/20   Page 19 of 19




                     IN WITNESS WHEREOF, the undersigned has executed this written consent as of the
            first date and year written above.



                                                             NORTHWEST HARDWOODS, INC.


                                                             By: ________________________________
                                                             Name: Brian Ramsay
                                                             Title: Director


                                                             By: ________________________________
                                                             Name: Edmund J. Feeley
                                                             Title: Director


                                                             By: ________________________________
                                                             Name: Nathan Jeppson
                                                             Title: Director
